May 4, 2011 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Jackson NationalSeparate Account V (Advantage) File Nos. 333-70697 and 811-09119 Dear Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933 and for the above registrant and offering of securities, we certify that the form of the prospectus and statement of additional informationthat would have been filed under paragraph (c) does not differ from that contained in the most recent post-effective amendment; and that the text of the most recent post-effective amendment was filed electronically. If you have any questions, please contact me at 517-367-3872. Very truly yours, /s/ FRANK J. JULIAN Frank J. Julian Associate General Counsel
